Case 6:18-cv-01601-RBD-GJK Document 63 Filed 03/05/19 Page 1 of 1 PageID 527




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


ESR PERFORMANCE CORP., a Florida
corporation,

               Plaintiff/Counter-Defendant,            CASE NO. 6:18-cv-01601-RBD-GJK

v.

JVMAX, INC., a Florida corporation,

               Defendant/Counter-Plaintiff.
                                                   /

                                NOTICE OF APPEARANCE

       COMES NOW, James Matulis, of Matulis Law & Mediation, and notices his appearance

as mediator in the above-caption matter.


Dated: March 5, 2019

                                                  /s – James Matulis    .
                                                  James M. Matulis
                                                  Florida Bar No. 0077429
                                                  Matulis Law & Mediation
                                                  9806 Gretna Green Drive, Suite 100
                                                  Tampa, FL 33626
                                                  Jim@MatulisLaw.com
                                                  Tel. (813) 451-7347

                               CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2019, I electronically transmitted the attached
document with the United States District Court electronic case filing system, which will
electronically send copies to all counsel of record.
                                                       /s/ James Matulis
                                                       James Matulis, Esq.




                                              1
